                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

ERIKA BUCKLEY,                           *

      Plaintiff,                         *

vs.                                      *
                                                    CASE NO. 4:19-CV-49 (CDL)
RYAN McCARTHY,                           *
Secretary of the Army,
                                         *
      Defendant.
                                         *

                                  O R D E R

      Erika Buckley was a speech language pathologist at Martin

Army Community Hospital.        She had several superiors and co-workers

while at Martin Army, including, as relevant to the pending motion,

Major   Miller,    Major   Zhu,   and    Dr.     Ribeiro.1       In   her    amended

complaint,   she     alleges      that       they    and     others      unlawfully

discriminated against her.           She asserts the following claims

against the Government pursuant to 42 U.S.C. § 2000e et seq.

(“Title   VII”)    and     42   U.S.C.       §   1983:     (1)   Title      VII   sex

discrimination; (2) Title VII race discrimination; (3) Title VII

retaliation; and (4) § 1983 discrimination, which she has now

abandoned.   Presently pending before the Court is the Government’s

motion to dismiss Buckley’s sex discrimination Title VII claims

based upon her failure to exhaust her administrative remedies (ECF



1
  Buckley refers to several parties by their titles as opposed to their
first names.
No. 17).   As explained in the remainder of this order, the Court

finds   that    Buckley    properly       exhausted    some    of   her    sex

discrimination claims but failed to exhaust others.            The ones that

she failed to exhaust are dismissed; the others remain pending.

                       ADMINISTRATIVE BACKGROUND

     Before    bringing   this   action,     Buckley   filed    three     Equal

Employment Opportunity (“EEO”) charges of discrimination, which

the Court refers to by the last four digits of their administrative

docket numbers.2     First, Charge 2955 alleged           retaliation       and

discrimination on the basis of race and sex and focused on conduct

by Ribeiro and Martin Army patients in July 2016.             Def.’s Mot. to

Dismiss Ex. A, Formal Compl. of Discrimination (Sept. 8, 2016),

ECF No. 17-1; see also Def.’s Mot. to Dismiss Ex. B, Letter from

P. Allen to E. Buckley 1 (Sept. 14, 2016), ECF No. 17-2.             Second,

Charge 4519 also alleged retaliation and discrimination on the

basis of race and sex and reported new allegations about Ribeiro

from September 2016.      Def.’s Mot. to Dismiss Ex. C, Formal Compl.

of Discrimination (Dec. 5, 2016), ECF No. 17-3; see also Def.’s

Mot. to Dismiss Ex. D, Letter from P. Allen to E. Buckley 1 (Dec.

15, 2016), ECF No. 17-4.     The claims arising from Charges 2955 and

4519 have been properly exhausted and may go forward.



2 A district court may consider evidence outside the pleadings when a
party moves to dismiss based on exhaustion of administrative remedies.
See, e.g., Tillery v. U.S. Dep’t of Homeland Sec., 402 F. App’x 421,
424-25 (11th Cir. 2010) (per curiam).


                                      2
     At issue here is the third Charge, 2430, which contained

several new allegations involving Zhu and Miller, who were not

mentioned in the earlier charges.3     Def.’s Mot. to Dismiss Ex. E,

Formal Compl. of Discrimination (Aug. 17, 2017), ECF No. 17-5; see

also Def.’s Mot. to Dismiss Ex. F, Letter from S. Moore to E. Burke

1-2 (May 1, 2019), ECF No. 17-6.         In this most recent charge

related to Zhu and Miller, Buckley specifically accused them of

race and age discrimination and retaliation, checking those boxes

on her charge.   She did not check the box for sex under the “reason

you believe you were discriminated against” section. Formal Compl.

of Discrimination (Aug. 17, 2017).     Because Buckley did not allege

that Zhu or Miller engaged in sex discrimination in Charge 2430

and made no specific reference to them in her previous charges,

the Government argues that Buckley’s Title VII sex discrimination

claims based on Zhu and Miller’s conduct should be dismissed for

failure to exhaust.4




3
  Buckley’s actual EEO charge does not list all the allegations but
references a statement from July 2017. That statement has been filed,
and the Court reviewed it. Employee Statement (July 14, 2017), ECF No.
23-1.
4
  The Government also argues that all of Buckley’s Title VII sex
discrimination claims should be dismissed for failure to exhaust. But
this argument ignores the fact that Buckley complained about sex
discrimination in two other properly exhausted EEO charges, 2955 and
4519. See Formal Compl. of Discrimination (Sept. 8, 2016); Formal Compl.
of Discrimination (Dec. 5, 2016). She therefore has fully exhausted the
claims arising from those charges and may pursue them.


                                   3
                                 DISCUSSION

      Title VII provides a right of action for federal employees

claiming discrimination based on, among other things, sex.           See 42

U.S.C. § 2000e-16(c).      “Prior to filing a Title VII action . . .

a plaintiff must first file a charge of discrimination with the

EEOC.”   Gregory v. Ga. Dep’t of Human Res., 355 F.3d 1277, 1279

(11th Cir. 2004) (per curiam); see also Ramirez v. Sec’y, Dep’t of

Transp., 686 F.3d 1239, 1243 (11th Cir. 2012) (“Before bringing a

Title VII action in court, a federal employee must first seek

relief   from     the   agency    where     the    alleged   discrimination

occurred.”).5 “The purpose of this exhaustion requirement ‘is that

the [EEOC] should have the first opportunity to investigate the

alleged discriminatory practices to permit it to perform its role

in   obtaining    voluntary   compliance     and   promoting   conciliation

efforts.’”      Id. (quoting Evans v. U.S. Pipe & Foundry Co., 696

F.2d 925, 929 (11th Cir. 1983)).          The Eleventh Circuit “has noted

that judicial claims are allowed if they ‘amplify, clarify, or

more clearly focus’ the allegations in the EEOC complaint, but has

cautioned that allegations of new acts of discrimination are

inappropriate.”     Id. at 1279-80 (quoting Wu v. Thomas, 863 F.2d

1543, 1547 (11th Cir. 1989)).       It has further explained that “the

scope of an EEOC complaint should not be strictly interpreted.”



5
  Here, Buckley properly filed her charges with the Department of the
Army’s Office of Equal Employment Opportunity (“EEO”).


                                     4
Id. at 1280 (quoting Sanchez v. Standard Brands, Inc., 431 F.2d

455, 465 (5th Cir. 1970)).6           Accordingly, to determine if a

plaintiff appropriately exhausted her administrative remedies and

may bring Title VII claims, “[t]he proper inquiry . . . is whether

[the plaintiff’s] complaint was like or related to, or grew out

of, the allegations contained in her EEOC charge.”       Id.

     In Gregory, the plaintiff brought a Title VII retaliation

claim after she had failed to check the box for “retaliation” on

her EEOC charge as a reason for her termination.          The Eleventh

Circuit held “that the district court did not err in finding that

[plaintiff’s] retaliation claim was not administratively barred by

her failure to mark the retaliation space on the EEOC template

form.   The facts alleged in her EEOC charge could have reasonably

been extended to encompass a claim for retaliation because they

were inextricably intertwined with her complaints of race and sex

discrimination.   That is, she stated facts from which a reasonable

EEOC investigator could have concluded that what she had complained

about is retaliation. . . .”    Id.    Consequently, Buckley’s failure

to check the sex discrimination box on her EEO charge, standing

alone, is not fatal to her claim based upon discrimination by Zhu

and Miller.   The issue is whether her administrative filings would




6
  Fifth Circuit decisions prior to October 1, 1981 are binding precedent
in the Eleventh Circuit. Bonner v. City of Pritchard, 661 F.2d 1206,
1209 (11th Cir. 1981) (en banc).


                                   5
have alerted a reasonable EEO investigator that she was alleging

that Zhu and Miller had engaged in sex discrimination.                The Court

finds that they would not.

     First, there are no specific allegations in Buckley’s most

recent    charge   that    Zhu   and       Miller   engaged     in    sex-based

discrimination.     In addition to not checking the box to indicate

sex discrimination, Buckley made no factual allegations in her

charge    suggesting      that   they       had     engaged    in     sex-based

discriminatory conduct.      Second, the allegations she now asserts

against Zhu and Miller do not relate to or grow out of the

allegations contained in her previous charges where she did allege

sex discrimination by persons other than Zhu and Miller.7                Unlike

in Gregory, Buckley did not state facts in her EEO charge from

which a reasonable EEO investigator could have concluded that what

she complained about was sex discrimination.                  In Charge 2430,

Buckley stated that “[my] [s]upervisor proposed to terminate me

after I raised a concern with the chain of command.                  This comes

after an on-going pattern of harassment by my supervisor, Maj.

Zhu.”    Formal Compl. of Discrimination 1 (Aug. 17, 2017).               It is

true that Buckley alleged harassment in Charge 2430.                 But, apart

from the template form boxes that she checked, she provided no



7 Charges 2955 and 4519 focus exclusively on Ribeiro and Martin Army
patients; they do not mention Zhu or Miller.     Therefore, the amended
complaint’s allegations about Zhu and Miller’s sex discrimination do not
relate to or grow out of Charges 2955 or 4519.


                                       6
other information about the basis for this harassment, and, as

noted above, she did not check the template form box for sex.

Buckley also referred to a separate statement from July 2017 in

Charge 2430, but this statement only mentions retaliation and vague

harassment; it does not describe any sex-based discrimination.

Employee Statement (July 14, 2017).             Reading both Charge 2430 and

the   separate   July    2017    statement      together,    a    reasonable      EEO

investigator     would    not     have       known    to   inquire       about    sex

discrimination involving Zhu and Miller.

      In summary, Charge 2430 does not allege that Zhu and Miller

engaged in sex-based discrimination; nor did Buckley’s previous

charges alert the EEO investigator that she was asserting a claim

for sex discrimination based on Zhu and Miller’s conduct.                        Thus,

the   allegations   in    her    present      complaint     alleging      sex-based

discrimination    arising       from   Zhu    and    Miller’s    conduct    do    not

“amplify, clarify, or more clearly focus” the allegations from

Charge 2430 or from any other previous charges.                 Gregory, 355 F.3d

at 1279 (quoting Wu, 863 F.2d at 1547).               Buckley therefore failed

to exhaust with regard to Zhu and Miller’s alleged sex-based

discriminatory conduct.          For this reason, the Court grants the

Government’s     motion     to     dismiss      Buckley’s        Title    VII     sex

discrimination claims arising from Zhu and/or Miller’s conduct.




                                         7
                           CONCLUSION

    For the foregoing reasons, the Government’s motion to dismiss

(ECF No. 17) is granted in part and denied in part.        The Court

dismisses Buckley’s § 1983 claim, which she has abandoned, and

dismisses Buckley’s Title VII sex discrimination claims based on

Zhu and/or Miller’s conduct.   All other claims remain pending.

    IT IS SO ORDERED, this 4th day of March, 2020.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA




                                 8
